UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7353



JERMAINE HOLT,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-235-CCB)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermaine Holt, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Regina Hollins Lewis, Assistant Attorney General, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jermaine Holt seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion and find that Appellant’s § 2254 petition was not

timely filed in the district court.* See 28 U.S.C.A. § 2244(d)(1),

(2) (West Supp. 1998). Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Because Appellant’s conviction became final before the
effective date of the Antiterrorism and Effective Death Penalty Act
of 1996, he had until April 23, 1997, to file his § 2254 petition
in the district court, excluding any time that his state post-
conviction application was pending. See 28 U.S.C.A. § 2244(d)(1),
(2); Brown v. Angelone, 150 F.3d 370 (4th Cir. 1998). Appellant
filed his state post-conviction application on January 16, 1997.
Therefore, 267 days of the one-year period had elapsed before
Appellant filed the state application. The state court denied
relief on September 25, 1997, so Appellant had 98 days from that
date to file his § 2254 petition. Assuming that Appellant handed
his petition to prison officials for mailing on the date he signed
it, January 2, 1998, the petition was filed on the 99th day.
Appellant’s petition therefore was untimely filed.


                                2